DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2013/0101082 A1 to Jordan et al., in view of U.S. PG Pub. No. 2012/0189102 A1 to Maurer et al., in view of U.S. PG Pub. No. 2008/0021300 A1 to Allison, in view of U.S. PG Pub. No. 2014/0005463 A1 to Jongen, and in view of either or both of U.S. PG Pub. No. 2012/0020449 A1 to Yan et al. and U.S. PG Pub. No. 2010/0061515 A1 to Shukla et al.
Regarding claim 1, Jordan discloses a system, comprising: a first source of a radiation treatment beam (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93, noting element 104); a plurality of imagers comprising a first imager and a second imager; a plurality of second sources comprising a first imaging beam source that directs a first imaging beam through a target and to the first imager to produce first images, and a second imaging beam source that directs a second imaging beam through the target and to the second imager to produce second images (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93, noting elements 106, 108, 110, 112); and a controller coupled to the first source, to the first and second imaging beam sources, and to the first and second imagers, wherein the controller uses the first images and the second images to detect a change in position of the target and, in response to the change, adjusts at least one of the radiation treatment beam and the position of the target to compensate for the change while the radiation treatment (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93, noting that images of internal targets are tracked to ascertain patient motion and that the treatment beam is adjusted in order to treat tissue that has moved).
Jordan discloses the claimed device and change of beam position based on patient movement, but Jordan does not specifically disclose if the beam is on or off during changes to beam parameters.
However, Maurer discloses a similar image guided radiation beam treatment device and method, wherein motion compensation is achieved by adjusting beam parameters of a continuously and dynamically controlled radiation beam (see para 69-71, 84, and 88).  Examiner notes since the beam is continually on during dynamic adjustments that beam parameters in combination are adjusted while the beam is on.
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer because doing so would predictably allow for dynamic motion compensation while the beam is continually on, thus reducing treatment time and providing targeted, motion compensated, and dynamic radiation therapy.
Allison discloses a similar radiation treatment and tracking device, wherein treatment is adjusted for back-and-forth movement of the subject that is detected and tracked along a longitudinal axis of the radiation treatment beam while the radiation treatment beam is on (see Fig. 1-4 and 6, para 41-44, and claims 8 and 30).
It would have been obvious and predictable to have combined the teachings of Jordan and Maurer with the further teachings of Allison because doing so would have predictably allowed for accurate tracking of and compensating for shallow or deep patient breathing while treatment is occurring.
Further, Jongen discloses a similar image guided radiation therapy device, wherein the controller adjusts the energy of the radiation treatment beam to change a location of a Bragg peak and therefore the range of the radiation treatment beam to follow the back-and-forth movement of the target in the longitudinal while the radiation treatment beam is on (see Fig. 2 and para 21-27, 48, 49, and 54).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer with the further teachings of Jongen because doing so would predictably allow a target to be tracked in the longitudinal direction and combined with other radiation adjustments would allow radiation treatment in 3D.
Yan and Shukla in combination with the target tracking of Jordan disclose similar image guided radiation treatments, wherein imaging for target tracking and detecting changes in target position occur when the radiation treatment beam is on and delivering radiation to the target for the purpose of updating and improving targeting in real-time (see Yan title and para 3,12-15, and 39 and Shukla para 36 and 40, noting that Shukla even suggests a low noise implementation so that radiation can be delivered at the same time as imaging without causing interference in the image).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan with the further teachings of Jongen, Yan, and Shukla because doing so would allow for real-time verification and adaptation of treatment targeting, thus leading to enhanced treatment and reduced side effects.
Regarding claim 9, Jordan discloses a method, comprising: acquiring first images by directing a first imaging beam from a first imaging beam source through a target and to a first imager; acquiring second images by directing a second imaging beam from a second imaging beam source through the target and to a second imager; generating a radiation treatment beam; and in response to movement of the target, adjusting at least one of the radiation treatment beam and a position of the target to compensate for the movement and irradiating the target, wherein the movement of the target and the position of the target is determined using the first images and the second images (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93, noting that images of internal targets are tracked to ascertain patient motion and that the treatment beam is adjusted in order to treat tissue that has moved).
However, Maurer discloses a similar image guided radiation beam treatment device and method, wherein motion compensation is achieved by adjusting beam parameters of a continuously and dynamically controlled radiation beam (see para 69-71, 84, and 88).  Examiner notes since the beam is continually on during dynamic adjustments that beam parameters in combination are adjusted while the beam is on.
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer because doing so would predictably allow for dynamic motion compensation while the beam is continually on, thus reducing treatment time and providing targeted, motion compensated, and dynamic radiation therapy.
Allison discloses a similar radiation treatment and tracking device, wherein treatment is adjusted for back-and-forth movement of the subject that is tracked and detected along a longitudinal axis of the radiation treatment beam while the radiation treatment beam is on (see Fig. 1-4 and 6, para 41-44, and claims 8 and 30).
It would have been obvious and predictable to have combined the teachings of Jordan and Maurer with the further teachings of Allison because doing so would have predictably allowed for accurate tracking of and compensating for shallow or deep patient breathing while treatment is occurring.
Further, Jongen discloses a similar image guided radiation therapy device, wherein the controller adjusts the energy of the radiation treatment beam to change a location of a Bragg peak and therefore the range of the radiation treatment beam to follow the back-and-forth movement of the target in the longitudinal while the radiation treatment beam is on (see Fig. 2 and para 21-27, 48, 49, and 54).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer with the further teachings of Jongen because doing so would predictably allow a target to be tracked in the longitudinal direction and combined with other radiation adjustments would allow radiation treatment in 3D.
Yan and Shukla in combination with the target tracking of Jordan disclose similar image guided radiation treatments, wherein imaging for target tracking and detecting changes in target position occur when the radiation treatment beam is on and delivering radiation to the target for the purpose of updating and improving targeting in real-time (see Yan title and para 3,12-15, and 39 and Shukla para 36 and 40, noting that Shukla even suggests a low noise implementation so that radiation can be delivered at the same time as imaging without causing interference in the image).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan with the further teachings of Jongen, Yan, and Shukla because doing so would allow for real-time verification and adaptation of treatment targeting, thus leading to enhanced treatment and reduced side effects.
Regarding claim 15, Jordan discloses a method, comprising: receiving first images from a first imager, wherein the first images were acquired by directing a first imaging beam from a first imaging beam source through a target and to the first imager; receiving second images from a second imager, wherein the second images were acquired by directing a second imaging beam from a second imaging beam source through the target and to the second imager; directing a radiation treatment beam at the target and, detecting a change in position of the target based on the first images and the second images; and in response to the change in position of the target, changing at least one of the radiation treatment beam and the position of the target to cause the radiation treatment beam to intersect the target (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93, noting that images of internal targets are tracked to ascertain patient motion and that the treatment beam is adjusted in order to treat tissue that has moved).  
However, Maurer discloses a similar image guided radiation beam treatment device and method, wherein motion compensation is achieved by adjusting beam parameters of a continuously and dynamically controlled radiation beam (see para 69-71, 84, and 88).  Examiner notes since the beam is continually on during dynamic adjustments that beam parameters in combination are adjusted while the beam is on.
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer because doing so would predictably allow for dynamic motion compensation while the beam is continually on, thus reducing treatment time and providing targeted, motion compensated, and dynamic radiation therapy.
Allison discloses a similar radiation treatment and tracking device, wherein treatment is adjusted for back-and-forth movement of the subject that is detected and tracked along a longitudinal axis of the radiation treatment beam while the radiation treatment beam is on (see Fig. 1-4 and 6, para 41-44, and claims 8 and 30).
It would have been obvious and predictable to have combined the teachings of Jordan and Maurer with the further teachings of Allison because doing so would have predictably allowed for accurate tracking of and compensating for shallow or deep patient breathing while treatment is occurring.
Further, Jongen discloses a similar image guided radiation therapy device, wherein the controller adjusts the energy of the radiation treatment beam to change a location of a Bragg peak and therefore the range of the radiation treatment beam to follow the back-and-forth movement of the target in the longitudinal while the radiation treatment beam is on (see Fig. 2 and para 21-27, 48, 49, and 54).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer with the further teachings of Jongen because doing so would predictably allow a target to be tracked in the longitudinal direction and combined with other radiation adjustments would allow radiation treatment in 3D.
Yan and Shukla in combination with the target tracking of Jordan disclose similar image guided radiation treatments, wherein imaging for target tracking and detecting changes in target position occur when the radiation treatment beam is on and delivering radiation to the target for the purpose of updating and improving targeting in real-time (see Yan title and para 3,12-15, and 39 and Shukla para 36 and 40, noting that Shukla even suggests a low noise implementation so that radiation can be delivered at the same time as imaging without causing interference in the image).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan with the further teachings of Jongen, Yan, and Shukla because doing so would allow for real-time verification and adaptation of treatment targeting, thus leading to enhanced treatment and reduced side effects.
Regarding claims 2, 10, and 16, Jordan discloses a device and method, wherein the first imaging beam is produced at a first voltage and the second imaging beam is produced at a second voltage that is different from the first voltage (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93).
Regarding claims 3, 11, and 17, wherein the first imaging beam is produced alternately at a first voltage and at a second voltage that is different from the first voltage, and wherein the second imaging beam is produced alternately at the first voltage and the second voltage (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93).
Regarding claims 4, 12, and 18, further comprising a first filter positioned between the first imaging beam source and the first imager to filter the first imaging beam, and wherein a second filter positioned between the second imaging beam source and the second imager to filter the second imaging beam (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93).
Regarding claims 5, 13, and 19, wherein the first filter comprises different regions comprising different filter materials, and wherein the second filter comprises different regions comprising different filter materials (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, 45, 48, 49, 70-74, 81-83, and 93).
Regarding claim 8, Jongen discloses a similar image guided radiation therapy device, wherein the controller adjusts the energy of the radiation treatment beam to change a location of a Bragg peak of the radiation treatment beam to follow the back-and-forth movement of the target along the longitudinal axis of the radiation treatment beam while the radiation treatment beam is on (see Fig. 2 and para 21-27, 48, 49, and 54).
It would have been obvious to one of skill in the art to have combined the teachings of Jordan and Maurer with the further teachings of Jongen because doing so would predictably allow a target to be tracked in the longitudinal direction and combined with other radiation adjustments would allow radiation treatment in 3D.
Regarding claims 14 and 20, Jordan discloses a method, wherein said changing comprises an operation selected from the group consisting of: changing a direction of the radiation treatment beam; and changing the position of the target to cause the radiation treatment beam to intersect the target (see Figs. 2, 6, 7, and 12-15 and para 5, 9-15, 18, 21, 42, 44, , 45, 48, 49, 70-74, 81-83, and 93).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, Maurer, Allison, Jongen, Yan, and Shukla or over Jordan, Maurer, Allison, Jongen, Yan, Shukla, and Applicant Admitted Prior Art (AAPA).
Regarding claims 6 and 7, Examiner notes “wherein the change comprises lateral movement of the target orthogonal to a direction of the radiation treatment beam” is merely an intended use and the device of Jordan and Maurer is capable of performing the intended use. 
Also, the combination of Jordan, Allison, and Maurer discloses a device, wherein the controller causes the radiation treatment beam to intersect the target by aiming the radiation treatment beam to follow movement of the target while the radiation treatment beam is on; and wherein the controller causes the radiation treatment beam to intersect the target by additional movement of the target while the radiation treatment beam is on (see above citations and rationales for claim 1 and for Jordan and Maurer).
AAPA indicates that lateral patient movement is well known in the art.  Examiner notes, for example only, that Allison teaches X and Z axis motion that reads on the orthogonal claim amendment.
Also, the combination of Jordan, Maurer, and Allison discloses a device, wherein the controller causes the radiation treatment beam to intersect the target by aiming the radiation treatment beam to follow movement of the target while the radiation treatment beam is on; and wherein the controller causes the radiation treatment beam to intersect the target by additional movement of the target while the radiation treatment beam is on (see above citations and rationales for claim 1 and for Jordan and Maurer).
It would have been obvious to one of skill in the art to have used the tracking and dynamic beam control of Jordan and Maurer to account for lateral movement, known in the art, because doing so would predictably account for shifting of the patient.
Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793